Citation Nr: 1002314	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-09 611	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The January 2007 Statement of the Case found that new and 
material evidence had been received, reopened the claim and 
denied the claim on a de novo basis.  

The Board notes, however, that even if the RO determined that 
new and material evidence was presented to reopen the claim 
for service connection for a bilateral knee disability, such 
is not binding on the Board, and the Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claims.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.  

The Board notes that the Veteran withdrew his request for a 
Board hearing in a letter that was received by VA in December 
2008.  See 38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a 
bilateral knee disability was denied by the Board in July 
2004.  

2.  The additional evidence received since July 2004 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for a bilateral knee 
disability.  

3.  The preponderance of the competent medical evidence does 
not show that the Veteran's bilateral knee disability is 
causally related to service.


CONCLUSIONS OF LAW

1.  The July 2004 Board decision which denied entitlement to 
service connection for a bilateral knee disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  Evidence received since the July 2004 decision is new and 
material and the claim of entitlement to service connection 
for a bilateral knee disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the Veteran was sent in this case in February 2006, 
prior to adjudication, which informed the Veteran of the 
requirements needed to establish service connection for a 
knee disability based on new and material evidence.

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the Veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a VCAA notification letter provided to the 
Veteran in February 2006 complies with the holding in Kent.  
The RO informed the Veteran that the claim was originally 
denied because his service treatment records did not show any 
disease or injury of the knee.  

The Veteran was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to a 
claim to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  The Board notes, however, that a VA 
examination was conducted in February 2004.
The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
Service connection for a bilateral knee disability was 
originally denied by the Board in July 2004 because there was 
no evidence of a bilateral knee disability due to service.  A 
claim to reopen was received by VA in December 2005.

The evidence on file at the time of the July 2004 Board 
decision consisted of the Veteran's service treatment 
records, private treatment records dated from 1994 to 
1996, and a January 2004 VA examination report.   

The Veteran's service treatment records, including his 
July 1959 discharge examination report, do not reveal any 
complaints or findings of a knee disorder.  

The initial post-service medical evidence of a chronic 
knee disability was not dated until 1995, over 35 years 
after service discharge, when a tear of the left medial 
meniscus was diagnosed.  

The evidence received since July 2004 consists of December 
2005 and April 2006 private medical reports from J.W.C., 
M.D., and written statements by and on behalf of the 
Veteran.  

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a knee disability due to an event or 
incident of his period of active service.  

The recent statements from Dr. C contain a finding that it 
is as likely as not that the Veteran's bilateral knee 
disability is due to parachute jumps in service.  

These December 2005 and April 2006 reports are new and 
material.  They are new because the Veteran has not 
previously provided this information, and they are 
material because they raise a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for a bilateral knee disability is reopened.

The Board must consider whether the Veteran will be 
prejudiced if the Board proceeds to consider his claim for 
service connection for a bilateral knee disability on the 
merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Veteran has made arguments on the merits of the claim 
throughout the appeal period.  He has also had the 
opportunity to submit evidence on the merits of the claim.  
He will not therefore be prejudiced by the Board's 
adjudication, in the first instance, of the claim for 
service connection for a bilateral knee disability on the 
merits.  Curry v. Brown, 7 Vet App 59 (1994).


Service Connection 

The Veteran seeks service connection for a bilateral knee 
disability due to service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and that the appeal will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Veteran's service treatment records do not reveal any 
complaints or findings of a knee disorder, including on 
discharge medical examination in July 1959.  

The initial medical evidence of a knee disorder was in 
January 1995, when it was noted in private treatment records 
that the Veteran had a left knee laceration.  The Veteran 
underwent a partial left knee meniscectomy in November 1995.  

After VA knee evaluation in January 2004, which included 
review of the claims file, the examiner diagnosed bilateral 
degenerative joint disease of the knees and concluded that it 
was unlikely that the Veteran's knee complaints were related 
to active duty, including parachute jumps, because the 
Veteran said that he did not have a specific injury requiring 
treatment during his jumps and because he appeared to have 
had only an average number of jumps during service.

According to the December 2005 medical report from J.W.C., 
M.D., the Veteran sustained many traumas to his knees in 
service with more than 30 parachute jumps.  Bilateral 
arthritis of the knees with varus deformity was diagnosed.  
Dr. C concluded that it was as likely as not that the 
Veteran's bilateral knee disability was related to the 
traumas sustained when he was doing parachute jumps in 
service.  Dr. C opined in April 2006 that his conclusion was 
particularly true in light of the fact that there is no 
history of significant knee trauma or injury at any other 
time in the past.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
preponderance of the competent evidence is against the claim.  

The initial evidence of a chronic knee disorder was not until 
1995, over 35 years after service discharge.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim).

The lack of complaints is not mentioned by Dr. C., and indeed 
the statements in favor of the claim from Dr. C are not noted 
to be based on a review of the claims file, as was the 
January 2004 VA opinion against the claim.  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the Veteran's claims folder).  

The Board also finds that the VA opinion is more probative 
because it discusses the relevant evidence in the claims 
file, including the fact that there is no notation of a knee 
injury in service that required treatment.  Dr. C's opinion 
does not refer to any prior medical evidence in the claims 
file other than the fact that the Veteran had an arthroscopy 
in 1996.

The Board has considered the Veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the Veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).
As the preponderance of the evidence is against the claim for 
service connection for a bilateral knee disorder, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral knee disorder, 
the appeal to this extent is allowed.

Service connection for a bilateral knee disorder is denied.



____________________________________________
VTO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


